EXAMINER'S AMENDMENT Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                          Amendments2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Specification, page 3, line 7, replace “Figures 2 to 5” with –Figures 2, 3, 4, and 5—and line 11, replace “Figures 7 to 10” with –Figures 7, 8, 9, and 10--.
                                                 Reasons for Allowance3.        The following is an examiner’s statement of reasons for allowance:            One of the closest prior art references of record, Smith et al (Published U.S. Application No. 2015/0201789) discloses a brewing device producing a beverage from two differently sized capsules, said device comprising a first part (3 and 11) and a second part (assembly surrounding 8 in Fig. 2), said parts opposing wherein only the one part moves and wherein once said parts are coupled, they provide a brewing chamber housing a capsule; said device further having a capsule acceptor (35 in Fig. 15) with an inlet (opening at 35 in Fig. 15);  said device also having a clamping retaining device having one clamping device (33) which holds the capsule in place within the brewing device; and wherein said device does have a cover, same also being said second part (assembly surrounding 8 in Fig. 2).  Smith et al is different from the instant claimed invention in that the first and second parts do not both move (i.e. mutually movable) and the clamping retaining device involving two jaws mounted to swing about pins.  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Smith et al device to have mutual movement of said two parts and inclusion of said jaws with pins assembly as providing same would require destruction of said device in the function intended by Smith et al.            Vanni (Published U.S. Application No. 2015/0216351) also significantly discloses the instant invention as same discloses a brewing device with two parts which upon closing together provides a brew chamber for a capsule which may be placed between said parts when same are in an open position, said device further possessing a capsule acceptor (opening 4) with a clamping assembly comprising two jaws (41) that swing about respective pins (42) and which hold the capsule in place.    However, Vanni does not provide said two parts both mutually moving.  Moreover, Vanni does not include a cover which covers the inlet of the capsule acceptor.  It is noted that pusher 6 (see Fig. 1) may be a cover, but it is not clear as the width of same is not indicated and may only provide a thin bar to engage and push capsules into inlet 4.  Nevertheless, Vanni does not include a separate adapter which in itself reduces the inlet size to allow a smaller capsule to be fed into the clamping assembly. Rather, the two jaws (41) provide grooves (50 and 51; Figs. 7 and 8) which allow for the introduction of two types of capsules (C and CX respectively).  In other words, no adapter is used to provide the reduction in the size of the inlet depending on the smaller capsule being fed into the brew device as the jaws themselves are structured to provide fitting for both sizes.  It would not have been obvious having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vanni to include the mutual movement of said two parts and adaptor as recited because providing some would require destruction of the device in a manner not keeping with the function intended by Vanni.                  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                            Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
July 15, 2022